IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                         __________________

                             No. 95-10791
                         Conference Calendar
                          __________________


DAVID A. DEARDORFF,

                                      Plaintiff-Appellant,

versus

T. GERARDI, Watauga City Police Officer,
G. SPINELLA, Watauga City Police Officer,
T. WRIGHT, Watauga City Police Officer,

                                      Defendants-Appellees.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 4:94-CV-654-Y
                        - - - - - - - - - -
                         February 29, 1996
Before GARWOOD, JONES, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     David A. Deardorff appeals the district court's imposition

of a $500 sanction for his abuse of the discovery process.

Because the litigation is still pending, this court lacks

jurisdiction to review the district court's order.

     APPEAL DISMISSED.




     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.